Citation Nr: 0404265	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1950 to May 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 30 percent for his PTSD.  Thereafter, 
a July 2002 supplemental statement of the case increased the 
rating for this disability to 50 percent, effective from 
February 2001.  The veteran has continued the appeal.

The Board also notes that while the record reveals that the 
veteran previously desired a videoconference hearing before 
the Board, when the Board made an effort to confirm whether 
the veteran still desired such a hearing, the veteran did not 
respond to the Board's letter.  Consequently, the Board finds 
that it is reasonable to conclude that the veteran no longer 
desires such a hearing, and that further efforts to afford 
the veteran with a hearing before the Board are unnecessary.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examination to ascertain the severity of 
the veteran's PTSD, and the record contains additional 
medical evidence that further enables the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  In addition, while it did not specifically cite the 
VCAA, correspondence from the regional office (RO) shortly 
following the filing of the subject claim notified the 
veteran of the type of evidence necessary to substantiate his 
claim, and the development action that would be taken by the 
RO and that which was expected of the veteran.  Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  Moreover, the veteran 
has been provided with the applicable laws and regulations 
and there is no indication that there are any outstanding 
documents or records that have not been obtained or that are 
not adequately addressed by documents contained within the 
claims file.  Thus, the Board finds that further notice 
and/or development in this matter is not required under the 
VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 10 percent disabling, effective from February 
1995, in a rating decision of June 1995, based in part on a 
VA examination report from April 1995.  A November 1998 
rating decision later increased the rating for this 
disability to 30 percent, effective from July 1998, based on 
VA examination in October 1998, which was found to reflect 
symptoms such as recurrent combat dreams, difficulty 
sleeping, avoidance, and hypervigilance believed to be 
consistent with a 30 percent rating.

VA treatment records for the period of March 1999 to April 
2001 reflect that in September 1999, the veteran reported 
that he was frequently sad and depressed.  He further 
indicated that he would frequently have crying spells and the 
past week, he stated that he had passive suicidal ideas.  
Concentration was fairly good.  He reported difficulties with 
his family and that he was lonely.  The Axis I diagnosis at 
this time included depression not otherwise specified and 
anxiety not otherwise specified, and the veteran was assigned 
a Global Assessment of Functioning (GAF) scale score of 45.  
Later in the month, the veteran still indicated problems with 
depression.  His GAF at this time was 43, and over the next 
several months, the veteran received additional GAF scores of 
46, 40, and 45.  In February and March 2000, his GAF was 
again indicated to be 43.  In October 2000, it was noted that 
the veteran attended two years of college and that he 
previously held a position as a civil engineering 
technician/draftsman.  It was also noted that the veteran was 
having difficulty with attention and concentration.  In April 
2001, it was indicated that the veteran continued to live 
alone and had a poor social support system.

VA psychiatric examination in April 2001 revealed that the 
veteran reported having memories of his combat experiences, 
avoided socializing, thought about the Korean War frequently, 
and experienced sleep problems.  Mental status examination 
revealed constricted affect and depressed mood.  The 
examiner's Axis I diagnosis was PTSD, delayed, and alcohol 
abuse.  The veteran was assigned a GAF of 55.

VA treatment records for the period of August 2001 to July 
2002 reflect that in February 2002, the veteran continued to 
have difficulty sleeping, avoided feelings or conversation 
about his traumatic experiences, experienced recurrent 
distressing dreams, had feelings of detachment from others, 
and concentration difficulties. 

A July 2002 VA progress note from psychologist J. Y. notes 
that the veteran continued to experience debilitating levels 
of distress with intrusive recollections, hypervigilance, 
hyperarousal, unresolved anger with the action of the 
government, and social isolation.  The examiner commented 
that the veteran had a history of episodic employment in 
various capacities, and that in his opinion, the veteran was 
disabled for purposes of employment by the combination of his 
inability to find suitable employment at his advanced age and 
his inability to psychologically sustain the necessary 
tolerance for stress, interpersonal problems, and the 
necessary concentration to sustain regular employment.  The 
examiner further opined that the veteran had been confirmed 
to have a level of service-connected disability which should 
be rendered total and permanent by virtue of his 
unemployability and age.

A VA treatment record from August 2002 indicates that the 
veteran's primary interpersonal interaction consisted of his 
participation with his PTSD group, and that he otherwise 
tended to be isolative and hypervigilant/distrustful.  In 
September 2002, the veteran was assigned a GAF of 50.

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
February 2001, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment, the record also 
demonstrates recurrent depression, sleep impairment, 
continuing intrusive thoughts, constricted affect, 
hypervigilance, hyperarousal, social isolation, and 
difficulty adapting to stressful situations.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 70 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of at least some impairment of thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of depression, consistent sleep impairment, 
constricted affect, isolative behavior, and difficulty 
adapting to stressful situations are sufficiently 
representative of the remaining criteria to warrant a 70 
percent evaluation under the "new" criteria.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.  

The Board would also point out that while psychologist J. Y. 
opined that the veteran was disabled for purposes of 
employment, he did so based on the combination of his 
inability to find suitable employment at his advanced age and 
his inability to psychologically sustain the necessary 
tolerance for stress, interpersonal problems, and the 
necessary concentration to sustain regular employment.  
Consequently, since this examiner did not opine that the 
veteran was unemployable without consideration for his age, 
the Board finds that it is precluded from granting a total 
disability rating based on that examiner's opinion.  
38 C.F.R. § 4.19 (2003).  

Similarly, a higher rating is also not warranted under 
38 C.F.R. § 3.321 as the Board cannot conclude that the 
disability picture as to the veteran's PTSD by itself is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



